       Case 5:20-cv-03268-SAC Document 4 Filed 11/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CHRISTOPHER W. PARRISH,

                                  Petitioner,

              v.                                        CASE NO. 20-3268-SAC

SEDGWICK COUNTY ADULT DETENTION FACILITY,


                                  Respondent.


                              MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a pretrial detainee, proceeds pro se. He

challenges a ruling made by the state district court in his pending

criminal case.1 He seeks the dismissal of the charges; in the

alternative, he seeks release pending additional state court

proceedings.

                                     Analysis

        Habeas     corpus   relief    is   proper   under       § 2241 where   the

petitioner's         detention    violates    federal     law. See 28      U.S.C.
§ 2241(c)(3) (courts must determine whether the petitioner “is in

custody in violation of the Constitution or laws or treaties of the

United States”); see also Yellowbear v. Wyo. Att'y Gen., 525 F.3d 921,

924      (10th     Cir.   2008)   (“Section     ... 2241 is      a   vehicle   for

challenging pretrial detention.”).

        Generally, a pretrial petition cannot be used to “dismiss an

indictment or otherwise prevent a prosecution.” Capps v. Sullivan,
13 F.3d 350, 354 (10th Cir. 1993). In this posture, “federal habeas


11   Sedgwick County District Court, Case No. 2018-cr-001297.
    Case 5:20-cv-03268-SAC Document 4 Filed 11/02/20 Page 2 of 3




corpus does not lie, absent ‘special circumstances’ to adjudicate the

merits of an affirmative defense to a state criminal charge prior to

a judgment of conviction by a state court.” Braden v. 30th Judicial

Circuit Court of Ky., 410 U.S. 484, 489 (1973).

     Next, “[a] habeas petitioner is generally required to exhaust

state remedies” before obtaining relief “under § 2241 or [28 U.S.C.]

§ 2254.” Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000). The

federal habeas court may excuse the failure to exhaust “only if there

is no opportunity to obtain redress in state court or if the corrective

process is so clearly deficient as to render futile any effort to

obtain relief.” Duckworth v. Serrano, 454 U.S. 1, 3 (1981). It appears

petitioner presented his arguments to the state district court, but

it does not appear he has sought relief from the state appellate

courts. Finally, even if petitioner has properly exhausted available

state court remedies, a federal court normally is prohibited from

interfering in an ongoing state criminal action. Younger v. Harris,

401 U.S. 37, 53-54 (1971). Under Younger, abstention from such

interference is appropriate where “(1) the state proceedings are
ongoing;   (2)   the   state    proceedings   implicate       important    state

interests;    and   (3)   the   state   proceedings    afford    an   adequate

opportunity to present the federal constitutional challenges.” Phelps

v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997). These conditions are

satisfied here, as the state criminal case against petitioner is

pending, the State of Kansas has an interest in the prosecution of

crimes charging the violation of its laws, and the state courts provide

petitioner the opportunity to present his challenges, including
federal constitutional claims.

     Having   considered    the   petition,   the     Court    concludes    this
    Case 5:20-cv-03268-SAC Document 4 Filed 11/02/20 Page 3 of 3




pretrial application should be denied. First, petitioner does not

present the requisite special circumstances showing that his pretrial

detention   is    unconstitutional.   Next,   it   does   not   appear   that

petitioner has presented his claims in the state appellate courts.

Finally, it appears that the criteria governing Younger abstention

are met in this case.

                       Certificate of Appealability

     Where a federal court enters a ruling in a habeas action that

is adverse to a state prisoner, the court must consider whether the

petitioner is entitled to a certificate of appealability. See Dulworth

v. Jones, 496 F.3d 1133, 1135 (10th Cir. 2007)(“[A] state prisoner

seeking to appeal the denial of habeas relief in a § 2241 proceeding

must obtain a COA to appeal.”).    A certificate of appealability should

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right,” and the Court identifies the

specific issue that meets that showing. 28 U.S.C. § 2253.

     The Court concludes petitioner has not made the substantial

showing that is required under § 2253 and declines to issue a
certificate of appealability.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed.

     IT IS FURTHER ORDERED no certificate of appealability will issue.

     IT IS SO ORDERED.

     DATED:      This 2d day of November, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judg
